ITEMID: 001-85195
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF MATSKUS v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 5 - Right to liberty and security;Violation of Article 6 - Right to a fair trial
JUDGES: Christos Rozakis;Dean Spielmann;Giorgio Malinverni;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: 6. The applicant was born in 1963 and lives in St Petersburg.
7. On 20 March 2002 an investigation against the applicant and another person (Mr R.) was opened on suspicion of extortion and corruption. The applicant and R. were police officers. On the following day the applicant was arrested and taken into custody.
8. On 29 March 2002 the applicant was charged with an attempt to receive a bribe in a particularly large amount, an offence under Articles 30 § 3 and 290 § 4 of the Criminal Code.
9. On 8 May 2002 the applicant was dismissed from the police.
10. On 29 May 2002 the charge against the applicant was amended to that of aggravated fraud, an offence under Article 159 §§ 2 and 3 of the Criminal Code.
11. On 20 June 2002 a deputy prosecutor of the Frunzenskiy District approved the bill of indictment and submitted the case for trial.
12. On 28 June 2002 the Frunzenskiy District Court of St Petersburg examined counsel’s requests concerning evidence and witnesses and fixed the trial date for 25 October 2002.
13. On 25 October 2002 the hearing was adjourned owing to absence of lay judges. The applicant asked the court to hear the case in a single-judge formation, in order to expedite proceedings. R. insisted on the presence of lay judges. The trial was adjourned until 20 December 2002.
14. On 20 December 2002 the District Court decided to sit in a single-judge formation and granted the defence’s request for additional time required for viewing photo and video recordings. The trial was postponed until 6 March 2003.
15. At the hearing of 6 March 2003 the District Court determined that the trial could not proceed because the defendants had not been afforded an opportunity to view photo and video recordings. It adjourned the hearing until 24 April 2003.
16. The hearings fixed for 24 April and 16 June 2003 were adjourned because the case file was with the City Court. On 21 August 2003 the hearing was adjourned owing to absence of counsel for Mr R. On 3 November 2003 the trial hearing was adjourned because the judge had fallen ill.
17. On 18 December 2003 the District Court began examination of the merits of the case. The victim was interrogated.
18. On 22 December 2003 a witness for the prosecution was examined. As the other witnesses did not appear, the hearing was adjourned until 5 February 2004.
19. Of three hearings listed in February 2004, two were postponed. On 2 March 2004 counsel for the applicant and Mr R. did not appear.
20. On 1 and 8 April 2004 the District Court examined two witnesses for the prosecution and read out depositions by five other witnesses who had not appeared.
21. Of six hearings fixed between 20 April and 17 June 2004, three were adjourned because the judge was ill.
22. On 22 June 2004 the District Court ordered an expert examination of audio and video materials and refused the applicant’s petition for release.
23. On 30 June 2004 the judge, presiding over the trial, was dismissed and the case was assigned to another judge. On 14 September 2004 the Frunzenskiy District Court, sitting in a new single-judge formation, ordered to start the trial from the beginning.
24. On 25 October 2004 the victim and a witness were examined.
25. Between 16 December 2004 and 30 May 2005 five hearings were listed and then adjourned because of the absence of witnesses, counsel for R. or R. himself. A further hearing was scheduled for 5 September 2005.
26. On 12 October, 2 and 28 November 2005 hearings took place.
27. On 30 January 2006 the Frunzenskiy District Court issued the judgment by which it acquitted the applicant and R. of all charges.
28. On 13 July 2006 the St Petersburg City Court quashed the acquittal on procedural grounds and ordered a new trial.
29. Between 5 September and 31 October 2006 five hearing had been listed, of which four were adjourned for various reasons.
30. It appears that the proceedings are now pending.
31. On 22 March 2002 a prosecutor ordered the applicant’s arrest and placement in custody. On 17 May 2002 the prosecutor extended the applicant’s detention until 20 June 2002.
32. On 31 May 2002 the Frunzenskiy District Court of St Petersburg dismissed the applicant’s appeal against the initial detention order and the subsequent extension. It noted that the detention order had not been procedurally defective and that the investigator had reasonably believed that, if released, the applicant would interfere with the establishment of the truth because he was charged with a particularly serious criminal offence.
33. On 28 June 2002 the Frunzenskiy District Court held that the applicant and R. should remain in custody because they were charged with particularly serious offences.
34. On 20 December 2002 the District Court extended the applicant’s and R.’s detention until 20 March 2003 on the ground that they were charged with a particularly serious crime and that their release “would substantially impede comprehensive, complete and objective examination of the case”. On 28 January 2003 the St Petersburg City Court, on an appeal by the applicant’s counsel and R., upheld the extension order, finding as follows:
“The defendants Matskus and R. are accused of a serious crime committed through the use of their official position. Taking into account that fact and also the specific charge against the defendants, the court considers that the [District] court has reached the justified conclusion that release of the defendants would substantially impede comprehensive, complete and objective examination of the case. The existence of a permanent place of residence, positive work references, family connections and the absence of a criminal record are not incompatible with the decision on placing and holding of the defendants in custody.”
35. On 6 March 2003 the District Court extended the defendants’ detention for three more months, reproducing verbatim the grounds for extension in the decision of 20 December 2002. On 3 June 2003 the St Petersburg City Court rejected the appeals by the applicant, R. and their counsel, and upheld the extension order in the following terms:
’ removal from their office, which fact was confirmed by the order produced to the court, did not guarantee that they would not exercise pressure on witnesses”.
36. On 16 June 2003 the District Court extended the applicant’s and R.’s detention until 20 September 2003, using the same wording as before. On 21 August 2003 the District Court approved a further extension for three months, that is until 20 December 2003, founded on the same grounds.
37. On 16 September 2003 the City Court quashed the extension order of 16 June 2003 because the District Court had issued the order in the absence of the case-file (which had been in the City Court at that time). On 19 September 2003 the District Court issued a new detention order in respect of the period from 20 June to 20 September 2003, which was founded on the same grounds as before.
38. On 18 November 2003 the City Court upheld the extension order of 21 August 2003, but quashed the decision of 19 September 2003 on procedural grounds and remitted the remand issue for a new examination.
39. On 18 December 2003 the District Court issued two detention orders. The first one covered the period from 20 June to 20 September 2003, and the second order extended the applicant’s and R.’s detention by three more months, that is until 20 March 2004. Both orders were founded on the same grounds as before.
40. On 2 March 2004 the District Court, in the absence of defence counsel, extended the applicant’s and R.’s detention by three more months, that is until 20 June 2004, using the same stereotyped wording.
41. On 17 June 2004 the District Court extended the applicant’s and R.’s detention until 20 September 2004, referring solely to the gravity of the charge against them. On 10 September 2004 the City Court upheld that decision.
42. On 21 July 2004 the Presidium of the St Petersburg City Court, acting on a request of the St Petersburg prosecutor, quashed the extension order of 2 March 2004 because the remand measure had been decided upon in the absence of the defendants’ counsel.
43. On 14 September 2004 the Frunzenskiy District Court issued a new detention order covering the period from 20 March to 20 June 2004. However, it refused a further extension of the applicant’s and R.’s detention for the following reasons:
“Matskus and R. are accused of having committed a serious crime using their office. By an order of 8 May 2002... Matskus and R. were removed from their offices... Matskus was dismissed from the police... Under these circumstances, the court considers that the defendants cannot use their official position to obstruct justice.
Matskus and R. have no criminal record, they have a permanent and registered place of residence in St Petersburg. Besides, the court also notes that the defendants have remained in custody for a long time, more than two years. The case will be examined by a new formation which calls for re-examination of all pieces of evidence...
In these circumstances, the court considers it necessary to vary the preventive measure in respect of Matskus and R. and to replace detention on remand with an undertaking not to leave the town...”
The applicant and R. were released in the courtroom.
44. On 7 October 2004 the Frunzenskiy District Court authorised the applicant to leave St Petersburg and pay a visit to his relations in the Novgorod Region.
45. Since 1 July 2002 detention matters have been governed by the Code of Criminal Procedure of the Russian Federation (Law no. 174-FZ of 18 December 2001).
46. “Preventive measures” or “measures of restraint” (меры пресечения) include an undertaking not to leave a town or region, personal surety, bail and detention on remand (Article 98). If necessary, the suspect or accused may be asked to give an undertaking to appear (Article 112).
47. When deciding on a preventive measure, the court is required to consider whether there are “sufficient grounds to believe” that the accused would abscond during the investigation or trial, re-offend or interfere with the establishment of the truth (Article 97). It must also take into account the gravity of the charge, information on the accused’s character, his or her profession, age, state of health, family status and other circumstances (Article 99).
48. Detention may be ordered by a court if the charge carries a sentence of at least two years’ imprisonment, provided that a less restrictive preventive measure cannot be applied (Article 108 § 1).
49. After arrest the suspect is placed in custody “during the investigation”. The maximum permitted period of detention “during the investigation” is two months but it can be extended for up to six months. Further extensions for up to twelve or eighteen months may be authorised only if the accused is charged with serious or particularly serious criminal offences (Article 109 §§ 1-3).
50. From the date the prosecutor forwards the case to the trial court, the defendant’s detention is “during the trial”. The term of detention “during the trial” is calculated to the date the judgment is given. It may not normally exceed six months, but if the case concerns serious or particularly serious criminal offences, the trial court may approve one or more extensions of no longer than three months each (Article 255 §§ 2 and 3).
VIOLATED_ARTICLES: 5
6
